Citation Nr: 1117474	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-16 668	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis and sinusitis.

2.  Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1989 to December 1989, September 1990 to July 1991, December 2003 to March 2005, and April 2006 to March 2007, some of which was performed under Title 10 orders, with additional service in a Reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for allergic rhinitis/sinusitis and tinea cruris.  (During the course of the appeal, the Veteran moved to Mississippi.  Jurisdiction of the claim was subsequently transferred to the RO in Jackson, Mississippi.)

The Veteran testified at a hearing before the undersigned in September 2010.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for allergic rhinitis and sinusitis is addressed in the REMAND portion of the decision below is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have tinea cruris.


CONCLUSION OF LAW

The Veteran does not have tinea cruris that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in November 2005 complied with VA's duty to notify the Veteran with regards to the claim of service connection for tinea cruris.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Also, a letter dated in February 2009 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issues on appeal and issuance of a statement of the case in April 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Regarding VA's duty to assist, the RO obtained the Veteran's available service treatment records (STRs), post-service medical records, records from the Social Security Administration, and secured an examination in furtherance of his claim adjudicate herein.  The Board observes that the STRs from the last period of the Veteran's service, April 2006 to March 2007, are unavailable.  A formal memorandum dated in August 2008 details the RO's efforts to obtain those records and indicates that any further efforts would be futile.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issue adjudicated herein was obtained in December 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran.  Notably, it addressed whether the Veteran has a current chronic skin disorder such as tinea cruris.  The Board acknowledges that no medical opinion was provided; however, since no disability was diagnosed at that examination, the Board finds that the examination is adequate since an opinion regarding the etiology of a disability cannot be provided if no disability is shown.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran's available STRs show that he complained of a rash in the groin area in January 2005.  He was diagnosed with tinea cruris.  The remainder of the Veteran's STRs that are of record do not show any further diagnoses of tinea cruris.  However, as noted above, the Veteran's STRs from his last period of service are not of record.

The Veteran was afforded a VA general medical examination in December 2005.  He reported that he had a rash that erupted in 2005.  He denied any long term side effects of the rash, which was not currently active.  He was on no current treatment.  He reported that the condition had been intermittent through the year.  The examiner opined that there was no current evidence of tinea cruris.

According to post-service medical records, the Veteran was treated for a rash on his face and hands from April 2009 to June 2009.  The diagnosis was lichenoid dermatitis.  The remainder of the Veteran's non-service medical records, dated from June 2005 through February 2010, fail to show any chronic skin disorders.  Specifically, there is no indication in any of the non-service treatment records that the Veteran has tinea cruris.

The Veteran testified at his September 2010 hearing that his tinea cruris began in service and that he still has problems with a rash.  

Here, based on a review of the evidence, the Board finds that service connection for tinea cruris is not warranted.  The Board acknowledges that the Veteran's STRs establish that he had tinea cruris during military service in January 2005; however, there is no indication that the Veteran's condition was chronic.  The Board is cognizant of the fact that the Veteran's STRs from April 2006 to March 2007 are unavailable; however, the Veteran has not contended that he sought treatment for tinea cruris during that time period.  Moreover, the voluminous non-service medical records dated through 2010 fail to show any treatment for, or diagnosis of, tinea cruris.  Although the Veteran did have lichen dermatitis in 2009, the Veteran has not indicated that it was the same as the rash that he experienced in service-in fact, it affected areas other than the area that tinea cruris affected.  There is no indication that the Veteran has been diagnosed with any tinea cruris during the course of the appeal.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, no chronic disability has been shown.  Even though the Veteran has continued to report having a rash, there is no competent medical evidence of tinea cruris, or any other chronic skin disorder.  

Additionally, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a tinea cruris, or any other chronic skin disorder, at any time during the current appeal.  

The Veteran is competent to report about having a continuous rash.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the voluminous non-service medical records that fail to show any complaint of, or treatment for, tinea cruris weighs against the Veteran's credibility in reporting that he continues to have tinea cruris.  In light of the Veteran's making reports of other skin problems (lichen dermatitis) post-service, but no complaints of a rash in the groin area, the Board finds that the objective medical evidence of record outweighs the credibility of his reported continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting the he continues to have tinea cruris.

The Board acknowledges the Veteran's belief that he has tinea cruris related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a chronic skin disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of the claimed disability have no probative value.

Based on the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinea cruris.  At no time since the Veteran filed his claim for service connection for tinea cruris in August 2005 has any chronic skin disorder, including tinea cruris, been diagnosed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinea cruris is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinea cruris is denied.


REMAND

The Board finds that a remand is necessary for further evidentiary development for the claim of service connection for allergic rhinitis and sinusitis.  The Veteran contends that he first experienced sinus problems during his period of active duty from September 1990 to July 1991 when he was stationed in Saudi Arabia.  The Veteran's STRs from this period are silent for any nasal or sinus complaints.  His separation examination in June 1991 showed clinically normal sinuses; allergic rhinitis and sinusitis were not diagnosed.  Moreover, in his accompanying report of medical history, the Veteran indicated that he did not have sinusitis.  

The first documented indication of allergic rhinitis and sinusitis was in a May 1998 periodic examination report.  The Veteran reported having seasonal sinusitis at that time.  Significantly, at his November 2003 entrance examination for his period of active service beginning in December 2003, the Veteran reported having sinus problems and the "sinuses" portion of the examination was marked as "abnormal."  It was noted on the report that the Veteran had congestion from allergies and sinus problems related to allergies.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Based on a review of the Veteran's STRs, the presumption of soundness does not attach to the Veteran with respect to sinus problems for his last two periods of active service.  Here, the claimed condition was noted on entrance examination.  Therefore, the condition preexisted these periods of service.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran STRs from his December 2003 to March 2005 period of active duty include a diagnosis of allergic rhinitis in January 2004 and a complaint of congestion and sinus pressure in October 2004.  Additionally, the Veteran was diagnosed with allergic rhinitis at the December 2005 VA examination.  The Veteran testified at the September 2010 hearing that his symptoms worsened during his last two periods of service.  

Although the Veteran was afforded a VA examination in December 2005, which included a diagnosis of allergic rhinitis, no medical opinion was provided regarding the etiology of the Veteran's disorder, including whether it was aggravated by his military service.  Significantly, the examination was conducted prior to the Veteran's most recent period of active service; therefore, it would not have been possible to assess whether any sinus condition was aggravated by that period of subsequent service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Veteran's indication that his allergic rhinitis and sinusitis worsened during service, the fact that he had another period of active service after the examination, and since the examination did not include an opinion regarding aggravation of a preexisting disability, the Board finds that the examination is not adequate and that a remand is needed to obtain an adequate examination that includes a medical opinion in order to decide the claim.

Additionally, the Veteran testified that he currently receives treatment at the VA Medical Center (VAMC) in Memphis, Tennessee.  Previously, he received treatment at the VAMC in Atlanta, Georgia.  The most recent of these records is dated in March 2010.  On remand, therefore, records of allergic rhinitis and sinusitis treatment that the Veteran may have received at the Memphis and Atlanta VAMCs since March 2010 should be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records (since March 2010) from the Memphis and Atlanta VAMCs.  

2.  Then, accord the Veteran a VA examination by a medical professional to determine the nature, extent, and etiology of the Veteran's allergic rhinitis and sinusitis.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not that the Veteran's preexisting allergic rhinitis and sinusitis disability chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during either of his last two periods of active military service (from December 2003 to March 2005 and from April 2006 to March 2007).  If the examiner concludes that the Veteran's pre-service disability underwent any increase in severity during service, the examiner should be asked to state whether any worsening was clearly and unmistakably the result of a natural progression of the disability.  All opinions should be set forth in detail and explained in the context of the record and a rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with the remand instructions and answers the questions presented herein.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for allergic rhinitis and sinusitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


